Citation Nr: 1339326	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  10-34 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is also the appellant, had active service from August 1961 to December 1965.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas, which granted service connection for coronary artery disease and assigned a noncompensable disability evaluation.  In an April 2010 rating determination, the RO increased the Veteran's disability evaluation from noncompensable to 10 percent disabling, effective the date of the grant of service connection.

In April 2012, the Board remanded this matter for further development, to include performing a VA examination to determine the current severity of the Veteran's coronary artery disease.  

The Veteran underwent the requested examination in June 2012, and the RO, after reviewing the examination results, increased the Veteran's disability evaluation from 10 to 30 percent, effective the date of the grant of service connection, in a November 2012 rating determination.  

As will be discussed below, this matter must once again be remanded for further development based upon the Veteran's contentions received subsequent to the most recent rating determination, and VA treatment records added to the claims folder subsequent to the issuance of the November 2012 supplemental statement of the case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

Following the issuance of the November 2012 rating determination and supplemental statement of the case, the Veteran, in a statement in support of claim received in December 2012, indicated that his condition had worsened as shown by a test recently completed at the VA hospital in Dallas, Texas.  The Veteran indicated that a duplex ultrasound performed in July 2012 had revealed a 70 percent blockage in the stent in his right carotid artery.  He reported that a follow-up procedure had confirmed this.  The Veteran stated that he was going to have another follow-up procedure in January 2013 and if the blockage had worsened at that time, he would have surgery to have the plaque removed.  

Treatment records associated with the appeal subsequent to the November 2012 rating determination/supplemental statement of the case, which only included review of records covering the time period up through December 2011, contain the results of the tests referenced by the Veteran in his December 2012 statement in support of claim, which include the results of a duplex ultrasound done on July 26, 2012 that revealed a possible in-stent stenosis at the proximal portion of the stent in addition to a possible AV malformation versus a pseudoaneurysm, and a CT angiogram (CTA) of the neck that revealed no evidence of an AV malformation or pseudoaneurysm, but did reveal approximately 70% in-stent stenosis.  \

Also added to the record were the results of a February 2013 duplex ultrasound which showed that the velocities were stable, and a review of the CTA from the prior year which did not show significant in-stent restenosis but rather extrinsic compression on the stent from the calcified artery.  

VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Moreover, treatment records added to the record demonstrate a possible worsening of the Veteran's coronary artery disease since the most recent VA examination.  As such, the Veteran should be afforded an additional VA examination to determine the current severity of his service-connected coronary artery disease.  The Board apologizes for the delay.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record copies of all treatment records of the Veteran from the Dallas/Ft. Worth VAMCs from April 2013 to the present.  

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected coronary artery disease.  All necessary tests and studies should be performed, to include the appropriate exercise test(s) needed to properly calculate the veteran's METs (metabolic equivalents).  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should estimate the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope.  The examiner should note whether the Veteran has chronic congestive heart failure or left ventricular dysfunction with an ejection fraction, and if so, what percentage.  The examiner is also requested to indicate whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  The claims folder should be made available to the examiner.  All findings should be reported in detail and a complete rationale provided for each opinion. 

3.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 


4.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


